Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE

 

WHEREAS, Calgon Carbon Corporation (“Calgon Carbon”) employed John S. Stanik
(“Mr. Stanik”) under an Employment Agreement made as of February 5, 2010 and
effective January 1, 2010 (the “Employment Agreement”); and

 

WHEREAS, Mr. Stanik has elected to voluntarily retire from Calgon Carbon, such
retirement to be effective as of July 31, 2012 (“Termination Date”); and

 

WHEREAS, the terms of the Employment Agreement provide that Mr. Stanik shall
receive only his accrued and unpaid salary, previously deferred compensation,
and any other vested benefits under generally applicable Calgon Carbon programs,
and that Calgon Carbon has no further severance obligations to Mr. Stanik after
his Termination Date; and

 

WHEREAS, in recognition of his service to Calgon Carbon, and for good and
valuable consideration, Calgon Carbon and Mr. Stanik desire to enter into this
Confidential Separation Agreement and Release (“Separation Agreement”) to
resolve any and all matters between them relating to Mr. Stanik’s employment and
cessation of that employment.

 

NOW, THEREFORE, in consideration of the mutual undertakings set forth below,
this Separation Agreement will govern Mr. Stanik’s cessation of employment with
Calgon Carbon and will resolve, finally and completely, any and all possible
claims and disputes between Calgon Carbon and Mr. Stanik arising from his
employment and cessation of employment:

 

1.                                      Except as specifically provided herein,
this Separation Agreement will replace and supersede the Employment Agreement,
any rights of Mr. Stanik under Restricted Performance Stock Unit Agreement or
Stock Option Agreement between Calgon Carbon and Mr. Stanik under the 2008
Equity Incentive Plan or its predecessors (together with any Restricted Stock
Agreement as described below, collectively, the “Equity Agreements”), and any
other agreements pertaining to Mr. Stanik’s employment by Calgon Carbon, and
shall supplement any Restricted Stock Agreement between Calgon Carbon and
Mr. Stanik, as provided herein.

 

--------------------------------------------------------------------------------


 

2.                                      Calgon Carbon’s employment records will
reflect that Mr. Stanik’s employment with Calgon Carbon terminated as of the
Termination Date by resignation due to retirement under Section 4(a) of the
Employment Agreement.

 

3.                                      For purposes of this Separation
Agreement, the Termination Date and the term “termination,” when used in the
context of a condition to, or timing of, payment hereunder that is “deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “IRC”), shall be interpreted and applied so as to constitute a
“separation from service” as that term is defined in Section 409A of the IRC,
including using a date other than July 31, 2012 as the effective date of
retirement if necessary solely for this purpose.

 

4.                                      Mr. Stanik acknowledges that only
because he entered into this Separation Agreement, he is entitled to any of the
payments provided for in subsections 4(a) through 4(f) below and the Consulting
Agreement payments, except for those set forth in Section 4(b).  After timely
receipt of a fully signed and dated copy of this Separation Agreement and
Consulting Agreement from Mr. Stanik, which cannot be earlier than the
Termination Date or later than August 15, 2012, and subject to Mr. Stanik having
not revoked this Separation Agreement within the time period provided under
Section 21 below, Calgon Carbon shall make the following payments, with respect
to which Mr. Stanik is not provided, directly or indirectly, with any election
as to the taxable year in which any of the payments will be made.

 

(a)                                 Health Coverage.

 

(i)                                     Calgon Carbon shall pay the applicable
premium in excess of the employee paid portion for continued health coverage
under the Consolidated Omnibus Budget Reconciliation Act, reflected in Section
4980B of the Code, as amended (“COBRA”) (including medical, dental and vision
coverage) (“Health Benefits”) for Mr. Stanik and each of his covered dependents
as of the day before the Termination Date, in each case for up to 18 months from
the Termination Date, as long as his primary residence is within the 48
contiguous United States and he remains eligible for and elects such coverage in
accordance with the requirements under the applicable Calgon Carbon health and
welfare benefit plans intended to satisfy the continuation requirements under

 

--------------------------------------------------------------------------------


 

COBRA.  Such coverage will be the same as that provided to active employees,
which may change from time to time, and as to which Mr. Stanik and his
dependents will be entitled to make changes to coverage elections on the same
basis as active Calgon Carbon employees.  If the period for which Mr. Stanik
and/or any covered dependents is entitled to COBRA coverage extends beyond 18
months, the 18-month maximum period for which Calgon Carbon shall make the COBRA
premium payments shall be increased to the maximum number of months of eligible
COBRA coverage.  The employer paid portion will be reported by Calgon Carbon as
taxable income to Mr. Stanik.

 

(ii)                                  After the expiration of the COBRA period,
and for a period, including the COBRA period, extending not longer than a total
of 54 months, Calgon Carbon shall reimburse Mr. Stanik for up to $100,000 per
year for medical expenses for Mr. Stanik, his spouse, and dependents provided
the dependents would have been eligible for continued COBRA coverage if the
COBRA period had not expired.  For this purpose, medical expenses include the
purchase of individual health coverage, provided that if Mr. Stanik is eligible
to purchase such coverage through an exchange, Mr. Stanik may, at his
discretion, purchase such coverage through an exchange if available at lower
cost and be reimbursed for the full amount of such coverage (subject to the
$100,000 per year limitation set forth above) or, if he elects not to purchase
such coverage through an exchange, Mr. Stanik’s reimbursement will be limited to
the cost of such coverage had it been purchased through an exchange, and
provided further, that medical expenses shall be otherwise limited to those
expenses that would be an eligible reimbursable expense under the Calgon Carbon
flexible spending arrangement without regard to dollar limits imposed by that
arrangement.  In order to receive reimbursement under this clause (ii),
Mr. Stanik must submit appropriate documentation of payment of such expenses. 
Reimbursement will be made not more frequently than calendar quarterly and not
less frequently than calendar annually, within 30 days after the end of the
quarter or year, provided required documentation is received within 7 days after
the quarter or year -end.  In no event will reimbursements be made later than
the taxable year that ends after the taxable year in which Mr. Stanik incurs the
expense.

 

--------------------------------------------------------------------------------


 

These reimbursements will be reported by Calgon Carbon as taxable income to
Mr. Stanik.

 

(iii)                               Notwithstanding the above, Calgon Carbon’s
obligations under this Section 4(a) shall cease if Mr. Stanik is eligible for
medical coverage through or from another employer (including any company he may
own or form or as a result of being a Board member), or if he fails to make
timely payment of the applicable premium under clause (i) above.  Mr. Stanik’s
death shall not terminate Calgon Carbon’s obligations under this Section 4(a). 
In addition, the amount to be reimbursed in one taxable year shall not affect
the amount to be reimbursed in any other taxable year and such reimbursement
under subsection 4(a)(ii) shall not be subject to liquidation or exchange for
any other benefit.

 

(iv)                              Notwithstanding the foregoing, if Calgon
Carbon reasonably determines, based upon a written legal opinion of qualified
counsel, that providing any benefits or making any payments under this
Section 4(a) would violate applicable law (including, without limit,
Section 2716 of the Public Health Service Act), Calgon Carbon shall cease to
make such payments to Mr. Stanik.  In such event, Mr. Stanik and Calgon Carbon
shall attempt in good faith to agree upon a reasonable substitute benefit and/or
payment that would not violate applicable law.

 

(b)                                 Accrued Base Salary and Accrued and Unused
Vacation Pay.

 

(i)                                     Calgon Carbon shall pay, on the first
regularly scheduled payroll date following the Termination Date, Mr. Stanik’s
accrued and unpaid base salary.

 

(ii)                                  Calgon Carbon shall pay, as soon as
administratively practical following the Termination Date, but not later than
August 31, 2012, Mr. Stanik’s remaining accrued but unpaid vacation, which
amounts to $42,700.52, less applicable deductions and required tax withholdings,
for 20 days of accrued but unused 2012 vacation and $32,025.39, less

 

--------------------------------------------------------------------------------


 

applicable deductions and required tax withholdings, for 15 days of prorated
2013 vacation (2.5 days per full month worked in 2012), all as accrued prior to
the Termination Date.

 

(c)                                  Lump Sum Payment.  Calgon Carbon shall pay
Mr. Stanik $1,870,000 in a single lump sum less applicable deductions and
required tax withholdings.  The lump sum payment will be made on the first
business day following the 6-month anniversary of the Termination Date.

 

(d)                                 Consulting Agreement.  Effective August 1,
2012, Calgon Carbon and Mr. Stanik shall enter into the attached Agreement for
Consulting Services (the “Consulting Agreement”), which provides Mr. Stanik with
a monthly retainer of $12,500 for up to 24 months for his services as an
independent contractor.

 

(e)                                  Equity Agreements.  The following
provisions apply with respect to the Equity Agreements.

 

(i)                                     Mr. Stanik shall forfeit all 2010, 2011,
and 2012 Restricted Performance Stock Units and all unvested 2011 and 2012 Stock
Options, without any further action by Calgon Carbon or otherwise.

 

(ii)                                  Mr. Stanik shall become 100% vested as of
the Termination Date, in all otherwise unvested Restricted Stock awards
previously granted to him under the Restricted Stock Agreements dated as of
March 4, 2010, March 1, 2011, and March 2, 2012, (24,689 shares of Calgon Carbon
Corporation common stock in the aggregate) without any further action by Calgon
Carbon or otherwise.  By not later than August 31, 2012, Calgon Carbon shall
(A) deliver to Mr. Stanik certificate(s) representing the shares of Restricted
Stock vested hereunder, (B) remove any prohibition of access by Mr. Stanik to
any shares issued in book entry form, and (C) return to Mr. Stanik any stock
power he previously delivered to Calgon Carbon in respect of such Restricted
Stock.

 

--------------------------------------------------------------------------------


 

(iii)                               For purposes of all incentive and
non-statutory stock options previously granted to Mr. Stanik that are vested and
unexercised as of the date of this Agreement, the termination of Mr. Stanik’s
employment shall be deemed a voluntary termination with the consent of Calgon
Carbon, for purposes of vested options granted under the 2008 Equity Incentive
Plan, and a normal retirement for purposes of vested options granted under any
predecessor option plan, such that all vested options shall remain exercisable
by Mr. Stanik (a) in the case of vested incentive stock options, for three
(3) months following the Termination Date, and (b) in the case of vested
non-statutory stock options, for one (1) year following the Termination Date.

 

(iv)                              For purposes of all stock options exercised by
Mr. Stanik within the one year period prior to the Termination Date, the
termination of Mr. Stanik’s employment shall be deemed a normal retirement and
any forfeiture of option gain provisions of any option plan or agreement shall
be inapplicable.

 

For the avoidance of doubt, Mr. Stanik shall continue to be subject to the
clawback provisions set forth in the Calgon Carbon “Recoupment Policy” adopted
December 2009 or in any Equity Agreement.

 

(f)                                   Reimbursements for Tax and Legal Advice.

 

(i)                                     Calgon Carbon shall reimburse Mr. Stanik
for up to $10,000 of expenses for tax advice from his tax advisor relating to
entering into this Separation Agreement that are incurred prior to August 1,
2012.

 

(ii)                                  Calgon Carbon shall reimburse Mr. Stanik
for up to $15,000 of expenses for legal advice from his lawyer relating to
entering into this Separation Agreement that are incurred prior to August 1,
2012.

 

Reimbursements under this clause 4(f) shall be made on or before December 31,
2012, but only if Mr. Stanik has provided sufficient documentation of such
expenses not later than December 1, 2012, and

 

--------------------------------------------------------------------------------


 

with such payment to be subject to any applicable deductions and required tax
withholding.  No such reimbursement shall be made after December 31, 2012.  Such
reimbursements shall not be subject to liquidation or exchange for any other
benefit.

 

5.                                      Accrual of other Calgon Carbon benefits
and participation in Calgon Carbon’s 401(k), pension, and all other Calgon
Carbon benefit plans will terminate on the Termination Date, except as
specifically provided otherwise in this Separation Agreement.  Mr. Stanik
understands and agrees that:

 

(a)                                 except as provided herein, he will receive
no shares or other payments or amounts under any Equity Agreement other than to
the extent he exercises, and pays for, vested incentive or non-statutory stock
options pursuant to their terms as specified in Section 4(e)(iii) hereof;

 

(b)                                 the vesting of the Restricted Stock under
Section 4(e)(ii) is as specifically set forth by the terms of the Release
attached as Appendix A, in full and final settlement and release of all possible
legal claims by him, including without limitation, claims under the Equity
Agreements or related plans; and

 

(c)                                  in any event, the payments under Section 4
above, except for Section 4(b), and the Consulting Agreement payments, exceed
anything to which he is otherwise entitled to receive from Calgon Carbon without
regard to this Separation Agreement.

 

6.                                      Mr. Stanik understands and agrees that
neither Calgon Carbon, nor any successor or affiliate of Calgon Carbon, will be
obligated in any way to provide him with future employment, compensation, or
benefits for any reason, except for 401(k) and other pension plan payments due
under the terms of such plans, payments and benefits specified in this
Separation Agreement, and the right to COBRA continued health coverage or the
right to convert to individual health or other insurance coverage or other
benefits to the extent required by law.  Mr. Stanik further agrees not to seek
any such employment, re-employment, compensation or benefits from Calgon Carbon
or any of its affiliates or successors.

 

--------------------------------------------------------------------------------


 

7.                                      Mr. Stanik is solely responsible for all
tax liabilities and other consequences beyond the actual withholdings or
deductions made by Calgon Carbon from amounts payable under this Separation
Agreement.  Calgon Carbon shall have no requirement to pay and shall not pay
Mr. Stanik for any tax reason, including, without limit, unanticipated tax
liabilities or other tax consequences related to this Separation Agreement, the
Consulting Agreement or otherwise.  Mr. Stanik agrees that Calgon Carbon has no
such responsibility or obligation, and he indemnifies Calgon Carbon, and holds
Calgon Carbon harmless, from any such tax liabilities or other tax consequences.

 

8.                                      By entering into this Separation
Agreement, Calgon Carbon expressly denies any unlawful or unfair conduct.

 

9.                                      Except as otherwise required by law,
including any necessary administrative filings,

 

(a)                                 neither Mr. Stanik — meaning him or anybody
acting on his behalf — nor Calgon Carbon — meaning any director or member of its
senior management with actual knowledge of this Separation Agreement and who is
acting on Calgon Carbon’s behalf — will engage, directly or indirectly, in any
publicity or other action or activity to or with any person or entity that
reflects adversely upon Mr. Stanik or his work performance with Calgon Carbon or
adversely affects or reflects upon Calgon Carbon, its board, officers,
employees, agents, and business, including any successor or affiliate of Calgon
Carbon.  Mr. Stanik understands and agrees that this includes, without limit,
any conversation or activity that could or would foster conflict, negativism,
low morale, or an anti-management posture among Calgon Carbon’s employees and/or
the public, as well as any untruthful, defamatory, harassing or disparaging
communications about Calgon Carbon, its board, officers, employees, agents, and
business, including any successor or affiliate of Calgon Carbon.  This would
apply, for instance, to any modification to Calgon Carbon’s strategic plan or
management structure.  Mr. Stanik and Calgon Carbon further agree that these
obligations will continue, without termination or expiration, despite the
termination or expiration of any other obligation in this Separation Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Mr. Stanik and Calgon Carbon agree to keep
confidential and not disclose the terms of this Separation Agreement and the
Consulting Agreement to any person, with the exception of attorneys or other
individuals consulted by Mr. Stanik and Calgon Carbon to understand the
interpretation, application, or legal or financial effect of this Separation
Agreement and the Consulting Agreement or to implement any portion of either of
them, as long as, as a precondition of receipt of this Separation Agreement or
any information contained in it, any such person pledges to strictly maintain
such confidentiality.  Notwithstanding the foregoing, Mr. Stanik acknowledges
that Calgon Carbon will be required to describe this Separation Agreement in
Current Report on Form 8-K to be filed with the United States Securities and
Exchange Commission and that this Separation Agreement will be filed as an
exhibit to such Current Report.

 

10.                               Mr. Stanik agrees to continue to fully comply
with and be bound by the confidentiality and non-competition and related
provisions set forth in the Employment Agreement, the Equity Agreements, and the
Consulting Agreement.

 

11.                               Mr. Stanik agrees to immediately return any
and all Calgon Carbon documents or other materials — whether in “hard copy,”
electronic or other form — including, without limit, all strategic plans,
budgets, pricing, and other financial and business information, customer lists
and all other customer information, files, software, policy manuals, office
supplies, keys, name tags, and all other Calgon Carbon property and equipment in
his possession or under his control, irrespective of whether such information is
considered and kept confidential by and for Calgon Carbon.  To the extent
Mr. Stanik needs any such documents or other materials to perform consulting
services to Calgon Carbon under the attached Consulting Agreement, he will
return them when the Consulting Agreement ends.

 

12.                               Mr. Stanik agrees to cooperate fully with
Calgon Carbon in the defense of any claims made by or against Calgon Carbon by,
among other things, making himself periodically available to Calgon Carbon and
its representatives, at reasonable times and on reasonable notice, consistent
with Mr. Stanik’s scheduled professional responsibilities, to discuss and
provide assistance concerning such claims to the extent that they relate to
services performed by him for Calgon Carbon or its

 

--------------------------------------------------------------------------------


 

affilates, information known by him, or any alleged act or omission by him. 
Mr. Stanik will remain fully supportive of Calgon Carbon in all matters,
including litigation matters.  Nothing in this Section, however, will be
interpreted to obligate Mr. Stanik to violate the law or any legal obligation. 
Mr. Stanik further agrees to cooperate in authorizing and processing any
documentation needed by Calgon Carbon for any other business—related matter. 
Calgon Carbon will reimburse Mr. Stanik for his reasonable, out-of-pocket
expenses associated with such cooperation, including reasonable travel
expenses.  All reimbursement payments with respect to expenses incurred within a
particular year shall be made within 15 days of receipt from Mr. Stanik of
evidence of such expenses, and in any event no later than the end of
Mr. Stanik’s taxable year following the taxable year in which the expense was
incurred.  The amount of reimbursable expenses incurred in one taxable year of
Mr. Stanik shall not affect the amount of reimbursable expenses in any other
taxable year and such reimbursement shall not be subject to liquidation or
exchange for any other benefit.

 

13.                               Disputes shall be resolved as follows:

 

(a)                                 Mr. Stanik and Calgon Carbon waive any right
to a court (including jury) proceeding and instead agree to submit any dispute
over the application, interpretation, validity, or any other aspect of the
Separation Agreement to final and binding and confidential arbitration
consistent with the application of the Federal Arbitration Act and the
employment of comparable procedural employment-related rules of the American
Arbitration Association (“AAA”) before an arbitrator who is a member of the
National Academy of Arbitrators (“NAA”) out of an NAA panel of 11 arbitrators to
be supplied by the AAA and selected by alternate striking of names by Mr. Stanik
first and then Calgon Carbon.  Only true neutrals will be eligible for
consideration as arbitrators and under no circumstances will AAA furnish the
names of individuals who represent employees, unions, or employers.  Judgment on
the award rendered by the arbitrator may be entered in any Pennsylvania court
having jurisdiction.  Each party shall pay the fees of its own attorneys, the
expenses of its witnesses and all other expenses connected with presenting its
case; except that, to the extent permitted by law, the arbitrator, in his or her
discretion, may award reasonable attorneys’ fees to the prevailing party.  Other
costs of the arbitration, including the cost of

 

--------------------------------------------------------------------------------


 

any record or transcripts of the arbitration, AAA’s administrative fees, the fee
of the arbitrator, and all other fees and costs, shall be paid by Calgon
Carbon.  Arbitration is to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Separation Agreement or relating to Mr. Stanik’s employment; except that either
party may seek provisional relief, including without limit, injunctive relief,
in any Pennsylvania court of competent jurisdiction.  Seeking any such relief
shall not be a waiver of such party’s right to compel arbitration.

 

(b)                                 Mr. Stanik acknowledges and agrees that
Calgon Carbon’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9 through 12 would be inadequate and Calgon Carbon would
suffer irreparable damages as a result of such breach or threatened breach. 
Accordingly, Mr. Stanik agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, Calgon Carbon, without posting any
bond, will be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable or other remedy which may then be available.

 

14.                               If an arbitrator or other authority determines
that any term, condition, clause, or other provision of this Separation
Agreement is void or invalid, he, she or it will have discretion to modify such
term, condition, clause, or other provision of this Separation Agreement to make
it valid.  Alternatively, if he, she or it declines to make such a modification
and rules it invalid, the remaining portions of this Separation Agreement will
remain in full force and effect.

 

15.                               Mr. Stanik and Calgon Carbon understand and
agree that the terms and conditions of this Separation Agreement and the
Consulting Agreement constitute the full and complete understandings,
agreements, and promises of the parties, and that there are no oral or written
understandings, agreements, promises or inducements made or offered with respect
to the matters covered hereby other than those set forth in this Separation
Agreement and the Consulting Agreement.  Any amendment to this Separation
Agreement must be in writing and signed by Mr. Stanik and Calgon Carbon to be
effective.  This Agreement shall be binding upon, and inure to the benefit of,
the parties and their respective successors, heirs and permitted assigns.

 

--------------------------------------------------------------------------------


 

16.                               In exchange for Calgon Carbon’s promises
contained in this Separation Agreement, and other good and sufficient
consideration, and intending to be legally bound, Mr. Stanik has executed the
Release attached and incorporated herein as “Appendix A.”  If, contrary to this
Separation Agreement, a lawsuit is filed by or on behalf of Mr. Stanik, or
Mr. Stanik otherwise commits a material breach of this Separation Agreement,
Calgon Carbon will have the right, without affecting the continued validity and
enforceability of this Separation Agreement, and in addition to its other legal
and equitable remedies, to discontinue all further payments and benefits due
under this Separation Agreement and to seek damages and other redress at law for
any and all damages, costs and fees until full and final resolution of the
alleged breach.  Mr. Stanik understands and agrees that the consideration
outlined in this Separation Agreement, including, without limit, the options,
benefits, and payments in Section 4 are provided by Calgon Carbon with the
expectation of and in reliance upon Mr. Stanik’s full and final settlement of
all possible legal claims, as well as his pledge to fully comply with the terms
of this Separation Agreement, specifically including the promises in Sections 9,
10, 11, and 12.

 

17.                               Nothing in this Separation Agreement will
prevent or otherwise hinder Mr. Stanik’s access to the federal Equal Employment
Opportunity Commission.  But the Release in Appendix A, as stated, will bar
Mr. Stanik from any remedy.

 

18.                               This Separation Agreement will be governed by
Pennsylvania law, without regard to its choice of law provisions and except as
preempted by applicable federal law.

 

19.                               Mr. Stanik acknowledges receipt of Calgon
Carbon’s letter outlining possible legal rights under the federal Older Workers
Benefit Protection Act (“OWBPA”) and urging him to consult with an attorney,
that he has had at least a 21-day opportunity — an opportunity he is free to use
in whole or in part — to consider the terms of this Separation Agreement, and
that he has agreed to and signed this Separation Agreement voluntarily after
such 21-day opportunity.  Attached as “Appendix B” is a true and correct copy of
that letter.  Mr. Stanik may not assign any rights or obligations under the
Separation Agreement.  Calgon Carbon may assign the Separation Agreement,
without Mr. Stanik’s consent, to any of its direct or indirect subsidiaries
provided that Calgon Carbon shall provide written notice of such assignment to
Mr. Stanik, and

 

--------------------------------------------------------------------------------


 

provided further that such assignment shall not release Calgon Carbon from any
of its obligations hereunder.

 

20.                               Mr. Stanik and Calgon Carbon swear that they
have read this Separation Agreement carefully, understand it fully, and intend
to be legally bound by its terms.  Mr. Stanik further swears that he has had a
full and fair opportunity to consult with an attorney to help him fully
understand and appreciate the interpretation, application, and full legal effect
of this Separation Agreement and that he has agreed to and signed this
Separation Agreement voluntarily following good faith bargaining over its terms.

 

21.                               This Separation Agreement will become legally
effective and enforceable on the 8th calendar day following Mr. Stanik’s timely
execution of this Separation Agreement and delivery to the Calgon Carbon unless,
during the 7 days after delivery of this Separation Agreement to Calgon Carbon
and before the effective date, Mr. Stanik revoked this Separation Agreement in a
writing delivered to Calgon Carbon.

 

22.                               All notices required or permitted under this
Separation Agreement will be in writing and considered delivered when delivered
in person or deposited in the United States mail, with postage prepaid and
addressed as follows:

 

To Mr. Stanik:

 

John S. Stanik
234 E. Edgewood Drive
Pittsburgh, PA 15317



with a copy to (which shall not constitute notice):

 

Thorp Reed & Armstrong, LLP
One Oxford Centre
301 Grant Street, 14th Floor
Pittsburgh, PA 15219
Attention: Jeffrey J. Conn

 

--------------------------------------------------------------------------------


 

To Calgon Carbon:

 

Richard D. Rose
Senior Vice President,
General Counsel & Secretary
Calgon Carbon Corporation
400 Calgon Carbon Drive
Pittsburgh, PA 15205

 

 

 

 

 

with a copy to (which shall not constitute notice):



Reed Smith LLP
225 Fifth Avenue
Pittsburgh, PA 15222
Attention: Dodi Walker Gross

 

These addresses may be changed by either party by written notice to the other
party.

 

This Separation Agreement is signed on the dates set forth below to be effective
as of the 31st day of July, 2012.

 

/s/ John S. Stanik

 

Dated:  July 31, 2012

John S. Stanik

 

 

For Myself, My Heirs, Personal

 

 

Representative and Assigns

 

 

 

 

 

CALGON CARBON CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Richard D. Rose

 

Dated:  July 31, 2012

 

Richard D. Rose

 

 

 

Senior Vice President, General Counsel & Secretary

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

RELEASE

 

I, John S. Stanik, in exchange for the promises contained in the attached
Separation Agreement, unconditionally release Calgon Carbon Corporation, its
subsidiaries and affiliates, their board officers, directors, employees,
shareholders, agents, successors and/or assigns and all Calgon Carbon benefit
plans and their administrators, agents, employees, successors and assigns
(collectively called “Company”), from any and all claims, issues, or causes of
action, known or unknown, arising out of my Company employment and cessation of
that employment, including the federal Age Discrimination in Employment Act,
Employee Retirement Income Security Act of 1974, Civil Rights Act of 1964, Civil
Rights Act of 1991, Rehabilitation Act of 1973, Americans with Disabilities Act,
Family and Medical Leave Act of 1993, Older Workers Benefit Protection Act,
Equal Pay Act; the Pennsylvania Human Relations Act; federal, state and local
wrongful discharge laws; and any and all other federal, state, and/or local
employment and other legal claims, such as whistleblower claims and claims for
possible attorneys’ fees and costs, and all as amended from time to time.
 Notwithstanding the foregoing or anything contained herein to the contrary,
this Release does not apply to:  (i) any rights to indemnification or
reimbursement from Company pursuant to constituent documents, under applicable
Law or by written contract; (ii) rights to benefits under any policy of
directors and officers insurance or similar insurance; (iii) any rights to
enforce the terms of this Release or the Separation Agreement;  (iv) any rights
under the Consulting Agreement; or (v) rights to exercise vested incentive and
non-statutory stock options in accordance with their terms as specified in
section 4(e) (iii) of the attached Separation Agreement.  To the extent,
however, that any entity or person sues on my behalf concerning any possible
claim, I agree that this Separation Agreement and Release (“Separation
Agreement”) has fully and finally satisfied any and all possible claims, and I
agree to waive and otherwise relinquish eligibility for any recovery beyond what
I received in this Separation Agreement, even if I participate or otherwise
assist in such litigation.

 

--------------------------------------------------------------------------------


 

I have read this Release.

 

I understand this Release.

 

I execute this Release voluntarily and without coercion.

 

I understand I have the right to consult with an attorney.

 

I intend to be legally bound by this Release.

 

 

 

 

John S. Stanik

 

 

 

 

 

 

 

 

SWORN TO and subscribed before me this

 

 

 

 

 

          day of July, 2012.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires: (Seal)

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

June       , 2012

 

VIA HAND DELIVERY TO:

 

Mr. John S. Stanik
234 E. Edgewood Drive
Pittsburgh, PA  15317

 

RE:                           Your Rights Under The Older Workers Benefit
Protection Act /
Age Discrimination and Employment Act

 

Dear John:

 

Before you agree to resolve your separation from employment and execute the
enclosed Confidential Separation Agreement and Release, we direct your attention
to a federal law called the Older Workers Benefit Protection Act (“OWBPA”), a
law that amended the Federal Age Discrimination and Employment Act.

 

Among other rights, you have the right to consult with an attorney prior to
executing any agreement which resolves your separation from employment,
including, without limit, an agreement in which you release all possible legal
claims against Calgon Carbon Corporation and its subsidiaries and affiliates and
its benefit plans.

 

Under OWBPA, for instance, you have at least 21 days after receipt of a proposed
separation agreement and release to decide whether to release your possible
legal claims against Calgon Carbon Corporation.  Whether you use all or part of
the 21-day opportunity is your choice and your choice alone.  The 21-day period
starts with the date of this letter and is not extended for any reason, even if
changes are made before you sign.  In addition, under OWBPA, you have 7 days
following delivery of any such executed agreement to revoke it so that it has no
continuing or past legal effects.  Only upon expiration of 7 days following your
signing and delivering such agreement would the agreement become effective and
otherwise enforceable.

 

This letter does not contain all of the rights for which you may be eligible
under OWBPA.  That is why Calgon Carbon Corporation and I strongly advise you to
consult with an attorney.  In that way, you can understand your full legal
rights under OWBPA and other laws, you can proceed with a clearer understanding
of your rights and responsibilities and Calgon Carbon Corporation’s rights and
responsibilities, and together we can reach a fair, equitable, binding
resolution in connection with your cessation of employment.

 

Please note that you have only until           , 2012 to execute the enclosed
Confidential Separation Agreement and Release.  We look forward to hearing from
you either directly or through your attorney.

 

Yours very truly,

 

Richard D. Rose
Senior Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------